Exhibit 10.3

 

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

This Second Amendment to Third Amended and Restated Credit Agreement (this
“Amendment”) is executed as of the 29th day of June, 2012 (the “Second Amendment
Effective Date”), by and among Stewart & Stevenson LLC, a Delaware limited
liability company (the “Company”), Stewart & Stevenson Distributor Holdings LLC,
a Delaware limited liability company (“SSDH”), Stewart & Stevenson Power
Products LLC, a Delaware limited liability company (“SSPP”), Stewart & Stevenson
Petroleum Services LLC, a Delaware limited liability company (“SSPS”), Stewart &
Stevenson Funding Corp., a Delaware corporation (“SSC”), Stewart & Stevenson
Material Handling LLC, a Delaware limited liability company formerly known as
S&S Agent LLC (“SSMH”), Stewart & Stevenson Manufacturing Technologies LLC, a
Delaware limited liability company (“SSMT”), EMDSI - Hunt Power, L.L.C., a
Delaware limited liability company (“EMDSI”), each as a US Borrower, Stewart &
Stevenson Canada Inc., a New Brunswick corporation (“SS Canada”), as a Canadian
Borrower (the US Borrowers and the Canadian Borrower are together referred to
herein as the “Borrowers” and each individually, a “Borrower”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as the Administrative Agent (the
“Administrative Agent”) and as the US Collateral Agent, JPMorgan Chase Bank,
N.A., Toronto Branch, as the Canadian Administrative Agent and as the Canadian
Collateral Agent, and JPMorgan Chase Bank, N.A., as the Export-Related Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the US Collateral
Agent, the Canadian Administrative Agent, the Canadian Collateral Agent and the
Export-Related Lender are parties to that certain Third Amended and Restated
Credit Agreement dated as of December 23, 2011, as amended by that First
Amendment dated as of March 14, 2012 (as may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, all capitalized terms used herein
which are defined in the Credit Agreement shall have the meaning given such
terms in the Credit Agreement), pursuant to which the Lenders provide certain
financing to the Borrowers in accordance with the terms and conditions set forth
therein; and

 

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent, the
US Collateral Agent, the Canadian Administrative Agent, the Canadian Collateral
Agent and the Export-Related Lender desire to amend the Credit Agreement as set
forth herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:

 

SECTION 1                 Amendments to Credit Agreement.  In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, but subject to the satisfaction of each condition precedent set forth
in Section 2 hereof, the Credit Agreement shall be amended effective as of the
Second Amendment Effective Date in the manner provided in this Section 1.

 

1

--------------------------------------------------------------------------------


 

1.1                            Amended Definitions.  The definitions of “Fixed
Asset Collateral”, “US Fixed Asset Component” and “US Fixed Asset Component
Limit” contained in Section 1.1 of the Credit Agreement shall be amended and
restated in their entirety to read in full as follows:

 

“Canadian Fixed Asset Component Limit” means the amount of the Fixed Asset
Component Limit which a Borrower Representative designates in writing (the
“Canadian Fixed Asset Component Limit Notice”) as the “Canadian Fixed Asset
Component Limit” on or prior to June 30, 2012; provided, that, in no event shall
(a) the Canadian Fixed Asset Component Limit exceed $15,000,000 in the aggregate
or (b) the sum of the Canadian Fixed Asset Component Limit and the US Fixed
Asset Component Limit exceed the Fixed Asset Component Limit. As of June 30,
2012, Borrower Representative Canada has notified the Canadian Administrative
Agent that the Canadian Fixed Asset Component Limit is $0, and such notice shall
be deemed to be the Canadian Fixed Asset Component Limit Notice.

 

“Fixed Asset Collateral” means Collateral constituting (a) the Eligible
Mortgaged Real Property described on Schedule 3.5, and (b) Eligible Equipment,
in each case owned by a US Borrower or a Canadian Borrower.

 

“US Fixed Asset Amortization Amount” means the monthly amortization amount,
which shall be calculated and established by the Administrative Agent upon the
Administrative Agent’s establishment of the US Fixed Asset Component and shall
be in an amount equal to 1/120th of the US Fixed Asset Component established by
the Administrative Agent on or prior to July 31, 2012.  The Administrative
Agent, in its Permitted Discretion, reserves the right to decrease the US Fixed
Asset Amortization Amount (a) upon the consummation of dispositions of Eligible
Equipment or Eligible Mortgaged Real Property owned by any US Borrower and (b)
at such time as any equipment or Real Property which was previously Eligible
Equipment or Eligible Mortgaged Real Property (as applicable) ceases to be
Eligible Equipment or Eligible Mortgaged Real Property hereunder, by the
applicable percentage of the Appraised Value of the Property so disposed of or
the equipment or Real Property which has ceased to be Eligible Equipment or
Eligible Mortgaged Real Property hereunder, as applicable; provided, that any
such reduction shall be in connection with a corresponding reduction of the US
Fixed Asset Component.

 

“US Fixed Asset Component” means $39,202,500 as of the Second Amendment
Effective Date (the “Initial US Fixed Asset Component”), which amount may be
increased by the Administrative Agent on or prior to July 31, 2012 based upon
its receipt of an appraisal and environmental reports of the US Borrowers’
Specified Real Property and any title endorsement related to the US Borrowers’
Specified Real Property required to be delivered to the Administrative Agent
pursuant to Section 5.15, in form and substance reasonably satisfactory to the
Administrative Agent, by an amount equal to seventy-five percent (75%) of the
Appraised Value of the US Borrowers’ Specified Real Property; provided that in
no event shall the US Fixed Asset Component exceed the Fixed Asset Component
Limit.  The US Fixed Asset Component shall be reduced by (a) the US Fixed Asset

 

2

--------------------------------------------------------------------------------


 

Amortization Amount applicable to the US Fixed Asset Component on the first day
of each month commencing on August 1, 2012 and continuing on the first day of
each month thereafter throughout the term of this Agreement and (b) the
percentage of the Appraised Value of any Fixed Asset Collateral allocated to the
US Fixed Asset Component which (i) is the subject of a casualty event
(including, without limitation, damage, destruction or condemnation) or a
Permitted Fixed Asset Disposition, or (ii) is no longer Eligible Equipment or
Eligible Mortgaged Real Property (as applicable) less in each case the portion
of such amount that has already been reduced from the US Fixed Asset Component
as a result of prior US Fixed Asset Amortization Amount reductions, in each case
such amounts being determined by the Administrative Agent in its sole
discretion.

 

“US Fixed Asset Component Limit” means the amount of the Fixed Asset Component
Limit which a Borrower Representative designates in writing (the “US Fixed Asset
Component Limit Notice”) as the “US Fixed Asset Component Limit” on or prior to
June 30, 2012; provided, that, in no event shall the sum of the Canadian Fixed
Asset Component Limit and the US Fixed Asset Component Limit exceed the Fixed
Asset Component Limit. As of June 30, 2012, Borrower Representative US has
notified the Administrative Agent that the US Fixed Asset Component Limit is
$50,000,000, and such notice shall be deemed to be the US Fixed Asset Component
Limit Notice.

 

1.2                            New Definitions.  Section 1.1 of the Credit
Agreement shall be amended to add thereto in alphabetical order definitions for
the terms “Second Amendment” and “Second Amendment Effective Date” which shall
read in full as follows:

 

“Initial US Fixed Asset Component” has the meaning assigned to such term in the
definition of “US Fixed Asset Component”.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of June 29, 2012 among the Borrowers, the Lenders party thereto, the
Administrative Agent, the US Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent and the Export-Related Lender.

 

“Second Amendment Effective Date” means June 29, 2012, the date on which the
Second Amendment is effective.

 

“Specified Real Property” means, collectively, the Real Property owned by the US
Borrowers as of the Second Amendment Effective Date located at (a) 11120 West
Hwy. 80 East, Odessa, TX, (b) 1140/1133 First Ave. and 1130-1140 Destrehan Ave.,
Harvey, LA, (c) 1218 East Highway, Vernal, UT and (d) 6530 Agnes, Corpus
Christi, TX.

 

1.3                            Amendment to Section 2.28 of the Credit
Agreement.  Section 2.28 of the Credit Agreement shall be amended and restated
in its entirety to read in full as follows:

 

3

--------------------------------------------------------------------------------


 

“Section 2.28  Fixed Asset Component. Upon receipt of the Canadian Fixed Asset
Component Limit Notice, the Canadian Administrative Agent shall distribute the
Canadian Fixed Asset Component Limit Notice to the Canadian Revolving Lenders.
Upon receipt of the US Fixed Asset Component Limit Notice, the Administrative
Agent shall distribute the US Fixed Asset Component Limit Notice to the US
Revolving Lenders.  On or prior to July 31, 2012, the Administrative Agent shall
establish the US Fixed Asset Component and the US Fixed Asset Amortization
Amount and shall provide written notice of such amounts to the Borrower
Representatives and the US Revolving Lenders.”

 

1.4                            Amendment to Section 5.12(b) of the Credit
Agreement.  Section 5.12(b) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

“(b)                        The Administrative Agent and the Canadian
Administrative Agent shall have received an appraisal of the Borrowers’ owned
Real Property and equipment to the extent such Real Property and equipment is to
be included in the Canadian Fixed Asset Component or the US Fixed Asset
Component (as applicable) from a firm(s) satisfactory to the Administrative
Agent and the Canadian Administrative Agent and prepared on a basis satisfactory
to the Administrative Agent and Canadian Administrative Agent, which appraisals
shall include information required by applicable laws and regulations,
including, without limitation, such form and substance as is required under the
rules, statutes and/or policies of the Financial Institutions Reform Recovery
and Enforcement Act (FIRREA) for the Real Property appraisals.  Appraisals
received under this paragraph shall be used by the Administrative Agent and the
Canadian Administrative Agent to establish the amount of the Canadian Fixed
Asset Component or the US Fixed Asset Component (as applicable); provided that
to the extent the Administrative Agent and the Canadian Administrative Agent
have not received such appraisals on or prior to June 30, 2012 (or July 31, 2012
for a parcel of Specified Real Property) for a parcel of Real Property (other
than the Specified Real Property) or related equipment, the Canadian Fixed Asset
Component or the US Fixed Asset Component, as applicable, shall not include any
amount related to such Real Property and equipment for which the appraisal was
not received.”

 

1.5                            Amendment to Section 5.15 of the Credit
Agreement.  Section 5.15 of the Credit Agreement shall be amended and restated
in its entirety to read in full as follows:

 

“Section 5.15         Post Closing Deliveries.

 

(a)  On or prior to June 30, 2012, the Borrowers shall deliver, or cause to be
delivered, to the Administrative Agent for all Real Property (other than the
Specified Real Property) owned by the Borrowers on the Effective Date, which is
subject to a Mortgage on the Effective Date, (i) a policy or policies of flood
insurance in amounts acceptable to the Administrative Agent based on all FEMA
flood determinations received by the Administrative Agent after the Effective
Date and issued by a nationally recognized insurance company, together with such
endorsements, coinsurance, and reinsurance as may reasonably be requested by the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent and available in the state in which such Real Property of
any Borrower is located, (ii) a policy or policies of title insurance in amounts
reasonably acceptable to the Administrative Agent or the Canadian Administrative
Agent, as applicable, and issued by a nationally recognized insurance company,
together with such endorsements, coinsurance, and reinsurance as may reasonably
be requested by the Administrative Agent or the Canadian Administrative Agent,
as applicable, and available in the state or province in which the Real Property
of any Borrower is located, insuring the Lien created by any Mortgage as a first
lien on such Real Property (subject to Permitted Encumbrances of the type
described in clauses (a) to (c) and (f) of the definition thereof, subject to
the provisos at the end of such definition) in such amount(s) as may be
reasonably determined by Administrative Agent or the Canadian Administrative
Agent, as applicable, and to the extent any and all existing title policies do
not provide sufficient coverage and taking into account (x) any appraisals
received by the Administrative Agent and the Canadian Administrative Agent after
the Effective Date, (y) the Fixed Asset Component Limit and (z) the coverage
available under all title policies provided to the Administrative Agent and the
Canadian Administrative Agent, (iii) modification and/ or down date
endorsement(s) to any existing title policies with respect to the modification
of any deed of trust or mortgage or a new policy of title insurance in an amount
reasonably acceptable to the Administrative Agent or the Canadian Administrative
Agent, as applicable, in each case where the endorsement is unavailable as a
result of such modification or a new policy is required by the Administrative
Agent or the Canadian Administrative Agent, as applicable, due to an increase in
value at the time of such modification, and (iv) such other documents,
abstracts, appraisals, environmental site assessments and legal opinions as
reasonably requested by the Administrative Agent or the Canadian Administrative
Agent, as applicable, in each case in form and substance satisfactory to the
Administrative Agent or the Canadian Administrative Agent, as applicable.

 

(b)  On or prior to July 31, 2012, the Borrowers shall deliver, or cause to be
delivered, to the Administrative Agent (i) mortgages, deeds of trust, financing
statements or other instruments, all in form and substance satisfactory to the
Administrative Agent (and executed and acknowledged where necessary or
appropriate for recording), creating a valid Lien on the Real Property owned by
EMDSI; and (ii) for all Specified Real Property, which is subject to a Mortgage
on the Effective Date or shall be subject to a Mortgage after the Effective Date
pursuant to clause (i) above, (1) a policy or policies of flood insurance in
amounts acceptable to the Administrative Agent based on all FEMA flood
determinations received by the Administrative Agent after the Effective Date and
issued by a nationally recognized insurance company, together with such
endorsements, coinsurance, and reinsurance as may reasonably be requested by the
Administrative Agent and available in the state in which the Specified Real
Property of any Borrower is located, (2) a policy or policies of title insurance
in amounts reasonably acceptable to the Administrative Agent and issued by a
nationally recognized insurance company, together with such endorsements,
coinsurance, and reinsurance as may reasonably be requested by the
Administrative Agent and available in the state or province in which the
Specified Real Property of any Borrower is located, insuring the Lien created by
any Mortgage

 

5

--------------------------------------------------------------------------------


 

as a first lien on such Real Property (subject to Permitted Encumbrances of the
type described in clauses (a) to (c) and (f) of the definition thereof, subject
to the provisos at the end of such definition) in such amount(s) as may be
reasonably determined by Administrative Agent, and to the extent any and all
existing title policies do not provide sufficient coverage, taking into account
(x) any appraisals received by the Administrative Agent and the Canadian
Administrative Agent after the Effective Date, (y) the Fixed Asset Component
Limit and (z) the coverage available under all title policies provided to the
Administrative Agent and the Canadian Administrative Agent, (3) modification
and/ or down date endorsement(s) to any existing title policies with respect to
the modification of any deed of trust or mortgage or a new policy of title
insurance in an amount reasonably acceptable to the Administrative Agent, in
each case where the endorsement is unavailable as a result of such modification
or a new policy is required by the Administrative Agent, due to an increase in
value at the time of such modification, and (4) such other documents, abstracts,
appraisals, environmental site assessments and legal opinions as reasonably
requested by the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent.

 

(c)                               The Borrowers’ failure to comply with any
requirement of this Section 5.15 on or before the dates specified in clause (a)
and clause (b) of this Section 5.15 shall constitute an immediate Event of
Default.”

 

SECTION 2                 Conditions Precedent.  The effectiveness of the
amendments to the Credit Agreement contained in Section 1 hereof are subject to
the satisfaction of each of the following conditions precedent:

 

2.1                            Counterparts.  The Administrative Agent shall
have been provided with executed counterparts of this Amendment duly executed
and delivered by the Borrowers and Required Lenders.

 

2.2                            Documentation. The Administrative Agent shall
have received such documents, instruments and agreements as it may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent.

 

2.3                            No Material Adverse Effect.  No Material Adverse
Effect shall have occurred with respect to any Loan Party.

 

2.4                            Representations and Warranties.  (a) The
representations and warranties of each Loan Party contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Second Amendment Effective Date and (b) the
representations and warranties of each Loan Party contained in this Amendment
shall be true and correct on and as of the Second Amendment Effective Date.

 

2.5                            Absence of Defaults.  After giving effect to this
Amendment, no Default or Event of Default shall exist.

 

SECTION 3                 Representations and Warranties.  In order to induce
the Administrative Agent, the US Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent,

 

6

--------------------------------------------------------------------------------


 

the Export-Related Lender and the Lenders to enter into this Amendment, the
Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent, the US Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent, the Export-Related Lender and the Lenders
that:

 

3.1                            Accuracy of Representations and Warranties.  Each
of the representations and warranties of each Borrower contained in the Loan
Documents is true and correct in all material respects as of the date hereof
(except to the extent that such representations and warranties are expressly
made as of a particular date, in which event such representations and warranties
were true and correct as of such date).

 

3.2                            Due Authorization, No Conflicts.  The execution,
delivery and performance by the Borrowers of this Amendment are within the
Borrowers’ limited liability company or corporate power, have been duly
authorized by all necessary limited liability company or corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon the Borrowers
or their Subsidiaries, or result in the creation or imposition of any Lien upon
any of the assets of the Borrowers or their Subsidiaries except for Permitted
Encumbrances.

 

3.3                            Validity and Binding Effect.  This Amendment
constitutes the valid and binding obligations of the Borrowers enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and the availability of equitable remedies may be limited by
equitable principles of general application.

 

3.4                            Absence of Defaults.  Neither a Default nor an
Event of Default has occurred which is continuing.

 

3.5                            Inaction by Administrative Agent or Lenders.  No
failure or delay on the part of the Administrative Agent or the Lenders to
exercise any right or remedy under the Credit Agreement, any other Loan Document
or applicable law shall operate as a waiver thereof, nor shall any single
partial exercise of any right or remedy preclude any other or further exercise
of any right or remedy, all of which are cumulative and may be exercised without
notice except to the extent notice is expressly required (and has not been
waived) under the Credit Agreement, the other Loan Documents and applicable law.

 

3.6                            No Defense.  No Borrower has any defense to
payment, counterclaim or rights of set-off with respect to the Secured
Obligations on the date hereof.

 

SECTION 4                 Miscellaneous.

 

4.1                            Reaffirmation of Loan Documents; Extension of
Liens.  Any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall, except as amended hereby, remain in full force and
effect.  The Borrowers hereby extend the Liens securing the Secured Obligations
until the Secured Obligations have been paid in full, and agree that the
amendments and waivers herein contained shall in no manner affect or impair the
Secured

 

7

--------------------------------------------------------------------------------


 

Obligations or the Liens securing payment and performance thereof, all of which
are ratified and confirmed.

 

4.2                            Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

4.3                            Counterparts.  This Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Amendment until this Amendment has been executed by
each Borrower and the Required Lenders at which time this Amendment shall be
binding on, enforceable against and inure to the benefit of the Borrowers and
all Lenders.  Counterparts delivered by facsimile or other electronic
transmission shall be effective as originals.

 

4.4                            COMPLETE AGREEMENT.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

4.5                            Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

4.6                            No Implied Waivers.  No failure or delay on the
part of the Lenders in exercising, and no course of dealing with respect to, any
right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

4.7                            Review and Construction of Documents.  Each
Borrower hereby acknowledges, and represents and warrants to the Administrative
Agent, the US Collateral Agent, the Canadian Administrative Agent, the Canadian
Collateral Agent, the Export-Related Lender and the Lenders, that (a) such
Borrower has had the opportunity to consult with legal counsel of its own choice
and have been afforded an opportunity to review this Amendment with its legal
counsel, (b) such Borrower has reviewed this Amendment and fully understands the
effects thereof and all terms and provisions contained herein, (c) such Borrower
has executed this Amendment of its own free will and volition, and (d) this
Amendment shall be construed as if jointly drafted by the Borrowers and the
Lenders.  The recitals contained in this Amendment shall be construed to be part
of the operative terms and provisions of this Amendment.

 

4.8                            Arms-Length/Good Faith.  This Amendment has been
negotiated at arms-length and in good faith by the parties hereto.

 

4.9                            Interpretation.  Wherever the context hereof
shall so require, the singular shall include the plural, the masculine gender
shall include the feminine gender and the neuter and vice versa.

 

8

--------------------------------------------------------------------------------


 

4.10                    Severability.  In case any one or more of the provisions
contained in this Amendment shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof, and this Amendment
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.

 

4.11                    Further Assurances.  Each Borrower agrees to execute,
acknowledge, deliver, file and record such further certificates, instruments and
documents, and to do all other acts and things, as may be requested by the
Administrative Agent, the US Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent, the Export-Related Lender or the Lenders
as necessary or advisable to carry out the intents and purposes of this
Amendment.

 

4.12                    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

4.13                    Governing Law.  This Amendment and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of New York, but giving effect to federal
laws applicable to national banks.

 

4.14                    Effectiveness.  This Amendment shall be effective
automatically and without necessity of any further action by any Borrower, the
Administrative Agent or the Lenders when counterparts hereof have been executed
by each Borrower and the Required Lenders, and all conditions to the
effectiveness hereof set forth herein have been satisfied.

 

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

THE BORROWERS:

 

STEWART & STEVENSON LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

STEWART & STEVENSON DISTRIBUTOR HOLDINGS LLC, a Delaware limited liability
company

 

 

 

 

 

 

By:

Stewart & Stevenson LLC,

 

 

 

its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

STEWART & STEVENSON POWER PRODUCTS LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

Stewart & Stevenson LLC,

 

 

 

its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

STEWART & STEVENSON PETROLEUM SERVICES LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

Stewart & Stevenson LLC,

 

 

 

its sole member

 

 

 

 

 

 

By:

 /s/ John B. Simmons

 

 

Name:

 John B. Simmons

 

 

Title:

 Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

STEWART & STEVENSON FUNDING CORP.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

STEWART & STEVENSON MATERIAL HANDLING LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

Stewart & Stevenson LLC,

 

 

 

its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

STEWART & STEVENSON MANUFACTURING TECHNOLOGIES LLC, a Delaware limited liability
company

 

 

 

 

 

 

By:

Stewart & Stevenson LLC,

 

 

 

its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

EMDSI - HUNT POWER, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:

Stewart & Stevenson LLC,

 

 

 

its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

STEWART & STEVENSON CANADA, INC.,

 

 

a New Brunswick corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Hargrave

 

 

Name:

Robert L. Hargrave

 

 

Title:

President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually, as a US Lender, as the Administrative Agent, the US Collateral
Agent, the Issuing Bank and the Swingline Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christy L. West

 

 

 

Christy L. West

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORNTO BRANCH, individually as a Canadian Lender, as
the Canadian Administrative Agent and the Canadian Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Agostino A. Marchetti

 

 

Name:

Agostino A. Marchetti

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the Export-Related Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Agostino A. Marchetti

 

 

 

Randall Mascorro

 

 

 

Authorized Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin S. Fong

 

 

Name:

Kevin S. Fong

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Domenic Cosentino

 

 

Name:

Domenic Cosentino

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as a US Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Higgins

 

 

Name:

Brad Higgins

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Assistant Vice President

 

 

Name:

Mike Danby

 

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Kasper

 

 

Name:

Matthew Kasper

 

 

Title:

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION CANADA BRANCH, as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Rauhala

 

 

Name:

Joseph Rauhala

 

 

Title:

Principal Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

CITY NATIONAL BANK, as a US Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Yasuda

 

 

Name:

Robert Yasuda

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITY NATIONAL BANK, as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Yasuda

 

 

Name:

Robert Yasuda

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

FROST NATIONAL BANK, as a US Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Turner

 

 

Name:

Steve Turner

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROST NATIONAL BANK, as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Turner

 

 

Name:

Steve Turner

 

 

Title:

SVP

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT –

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------